30818

“Esperança”, localizado nos concelhos de Portalegre e Arronches, dis-
trito de Portalegre, delimitada pela poligonal cujos vértices, se indicam
seguidamente, em coordenadas no sistema PT-TMO6/ETRS89:

Área total do pedido: 134,523 km?

X(m) Y(m)

1. 85668,730 -58928,000
2. 78266,127 -57515,286
3. 71854,300 -53404,280
4. 69174,740 -S1198,110
5. 64063,910 -51149,210
6. 63997,000 -45940,000
7. 76487,879 -46064,000

Entre os vértices 7 e | segue a linha de fronteira.

Atendendo ao Decreto-Lei n.º 88/90 de 16 de março, convidam-se
todos os interessados, no prazo de 30 dias a contar da data da publicação
do presente, a apresentar por escrito:

a) Ao abrigo do n.º 1 do artigo 6.º, reclamações fundamentadas.
b) Ao abrigo do n.º 1 e do n. 3 do artigo 5.º, propostas contratuais.

O pedido está patente para consulta, dentro das horas de expediente, na
Direção de Serviços de Minas e Pedreiras da Direção-Geral de Energia e
Geologia, sita na Av. 5 de Outubro, n.º 208 (Ed. Santa Maria), 1069-203
Lisboa, entidade para quem devem ser remetidas as reclamações. O
presente aviso, planta de localização e a publicitação do pedido estão
também disponíveis na página eletrónica desta Direção-Geral.

29 de setembro de 2016. — A Subdiretora-Geral, Cristina Lourenço.
309917717

Contrato (extrato) n.º 528/2016

Nos termos do n.º 7 do artigo 16.º do Decreto-Lei n.º 88/90, publica-
-se o Extrato do Contrato de Concessão de Exploração Experimental
de Depósitos Minerais de ouro, prata, chumbo, zinco, cobre, antimónio,
estanho e volftâmio, a que corresponde o n.º de cadastro MNCE00149
“Numão”, localizado no concelho de Vila Nova de Foz Côa e São João
da Pesqueira, celebrado em 21 de abril de 2016.

Concessionário: Minaport — Minas de Portugal, L.da
Área concedida: 4600 hectares, delimitada pela poligonal cujos vér-

tices se indicam seguidamente, em coordenadas no sistema PT-TM06,
ETRS89:

Vértice M (m) Pim)
64014.998 160790.481
66213.146 162279.549
66238.878 163694.808
71464.759 163080.092
73936.576 163942.740
76507.930 162715.126
77569.651 163030.324
78501.917 162150.862
78500.475 161490.676
79997.120 160750.612
80001.853 160002.871
64014.998 159975.039

Duração do período experimental: 3 anos. Este período poderá ser
prorrogado, a título excecio-nal, por prazo não superior a 2 anos. Tra-
balhos mínimos:

Ano 1: Fase 1: Preparação e criação de acessos; Preparação para a
instalação e construção de todas as infraestruturas móveis necessárias
à implementação do projeto; Implantação das redes elé-tricas, de ilu-
minação, de ar comprimido, de abastecimento de água e ventilação
Preparação do emboquilhamento e abertura de parte da galeria subter-
rânea; Amostragem das zonas mineralizadas intersectadas pela galeria
subterrânea de reconhecimento.

Ano 2: Fase 2: Abertura de travessas e de desmonte, incidindo nos
primeiros 150 metros de galeria; Continuação da abertura da galeria até
aos 400 metros; Ensaios de desmonte, testando diferentes abordagens de
exploração experimental, com ênfase para o método Sublevei Stoping,
Continuação da amostragem das zonas mineralizadas intersetadas pela

Diário da República, 2.ºsérie — N.º 199 — 17 de outubro de 2016

galeria; Ensaios metalúrgicos às amostras recolhidas em função dos
resultados obtidos e desenvolvidos durante o primeiro ano; Início da
elaboração do Estudo de Impacto Ambiental.

Ano 3: Fase 3: Continuação da abertura de travessas e de desmonte;
Continuação dos ensaios de beneficiação e avaliação da aceitabilidade dos
concentrados no mercado; Sondagens carotadas subterrâneas com recupe-
ração de testemunho para reconhecimento e prospeção geológico-mineiro
subterrâneo; Execução do estudo de pré viabilidade económica; Elaboração
de estudos e projetos para o projeto definitivo. Investimentos mínimos:
Ano |: Fase | — 500.000 € Anos 2 e 3: Fases 2 e 3 — 1.000.000 €

Contrapartida financeira pela concessão experimental: 15.000 €/ano.
Caução: 105.000 €
Concessão de exploração definitiva:
No contrato que titulará a concessão de exploração, caso esta venha a
ser atribuída, ficarão incluídas entre outras as condições seguintes:

O prazo da concessão que não excederá 20 anos. Este prazo poderá
ser será prorrogado 2 vezes, por período não superior a 15 anos.

Obrigação de pagar anualmente à DGEG uma percentagem entre 3 %
a 4% do valor à boca da mina dos produtos mineiros ou concentrados
expedidos ou utilizados. O encargo de exploração pode ser objeto de
abatimentos dentro dos seguintes limites: 5 % em programas locais/re-
gionais de responsabilidade social;

5 % em programas locais, regionais ou nacionais de ambiente e do
património geológico e mineiro e cultural;

5 % para projetos de investigação, inovação, património rural, histó-
rico e cultural apresentados pela MINAPORT;

10 % para projetos locais apresentados pelas autarquias abrangidas
pela área da concessão. Sem prejuízo do encargo de exploração a Mi-
naport pagará à DGEG, um prémio em dinheiro no valor de 250.000 €
(duzentos e cinquenta mil euros). Este valor será pago em três prestações
anuais, vencendo-se a primeira na data de assinatura do contrato de
concessão de exploração, a segunda quando do início da produção e a
terceira no ano subsequente. Prazo de revisão do encargo de exploração:
Decorridos 20 anos e no fim de cada período de 15 anos.

29 de setembro de 2016. — A Subdiretora-Geral, Cristina Lourenço.
309920098

Contrato (extrato) n.º 529/2016

Nos termos do n.º.4 do artigo 8.º do Decreto-Lei n.º 88/90, de 16 de
março, publica-se o extrato do contrato para prospeção e pesquisa de
depósitos minerais, com o número de cadastro MN/PP/009/16, para
uma área no concelho de Mirandela, Macedo de Cavaleiros, Vila Flor
e Alfândega da Fé, denominada Freixeda, celebrado em 22 de julho
de 2016.

Titular dos direitos: Minaport — Minas de Portugal, L.*

Depósitos minerais: ouro, prata, chumbo, cobre, zinco, tungsténio
e outros minérios metálicos. Área concedida: (168,00 km?) delimitada
pela poligonal cujos vértices se indicam seguidamente, em coordenadas
no sistema PT-TMOG/ETRS89:

Vértice X(m) Y(m)

1. 8000 18800
2. 8000 20200
3. 9200 20200
4. 9200 18800

Caução: 25.000,00 €
Período de vigência: 2 anos, pode ser prorrogado por 1 ano, no má-
ximo de 3 vezes.
Trabalhos mínimos obrigatórios:

1.º Ano: Recolha, análise e reinterpretação de toda a informação exis-
tente proveniente, quer das atividades anteriormente desenvolvidas, por
parte do ex-SFM e do ex-IGM, quer das empresas privadas anteriormente
envolvidas em trabalhos de prospeção na área; Cartografia geológicomi-
neira, a escalas adequadas, e amostragem litogeoquímica (200 amostras),
nas zonas da Pedra da Luz, Côvo, S. Salvador — Vila Verde (Latadas) e
Cabeço Figueira; Análises laboratoriais às amostras recolhidas no ponto
anterior (pacote de 24 elementos), sendo os mais importantes Au, Ag,
Pb, Cu, Zn e W; Execução de trincheiras de pesquisa e sua amostragem
em locais definidos pela cartografia geológica e outros.

2.º Ano: Continuação da abertura de trincheiras de pesquisa e reconhe-
cimento com obtenção de amostras e respetivas análises geoquímicas;
Amostragens, em canal, das estruturas subterrâneas Galeria do Côvo
(filão do Côvo), Galeria de S. Jerónimo parte Sul (filão de S. Jerónimo)
e Galeria da Ribeira (filão das Latadas), e sua amostragem geoquímica;
